UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: JUNE 30, 2012 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-158474 SIGNPATH PHARMA INC. (Exact name of Registrant as specified in its charter) Delaware 20-5079533 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1375 California Road Quakertown, PA 18951 (Address of principal executive offices) (215) 538-9996 (Registrant’s telephone number, including Area Code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.ý Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ý Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated file” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ Yesý No APPLICABLE ONLY TO CORPORATE ISSUERS As of August 9, 2012, the Company had authorized 45,000,000 shares, $.001 par value, common stock, of which 12,837,500 shares of common stock were issued and outstanding. SignPath Pharma Inc. Quarterly Report on Form 10-Q Period Ended June 30, 2012 Table of Contents Page PART I .FINANCIAL INFORMATION Item 1.Financial Statements: Condensed Balance Sheets as of June 30, 2012 (unaudited) and December 31, 2011 (audited) 2 Condensed Statements of Operations for the three and six months ended June 30, 2012 and 2011 and for the period from Inception on May 15, 2006 through June 30, 2012 (unaudited)… 3 Condensed Statements of Cash Flows for the six months ended June 30, 2012 and 2011 and for the period from Inception on May 15, 2006 through June 30, 2012 (unaudited) 4 Notes to Condensed Financial Statements (unaudited) 5-16 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3.Quantitative and Qualitative Disclosures About Market Risk 23 Item 4.Evaluation of Disclosure Controls and Procedures 23 PART II .OTHER INFORMATION Item 1.Legal Proceedings 23 Item 1A. Risk Factors – Not Applicable 24 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3.Defaults Upon Senior Securities 24 Item 4.Mine Safety Disclosures 24 Item 5.Other Information 24 Item 6.Exhibits 24 SIGNATURES 25 1 SIGNPATH PHARMA, INC. (A Development Stage Company) Balance Sheets (Unaudited) ASSETS June 30, December 31, CURRENT ASSETS Cash $ $ Total Current Assets EQUIPMENT, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Related party note payable - Derivative liability Total Current Liabilities STOCKHOLDERS' DEFICIT Preferred stock; $0.10 par value, 5,000,000 shares authorized 4,701 and4,286 shares issued and outstanding, respectively Common stock; $0.001 par value, 45,000,000 shares authorized; 12,830,000 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 2 SIGNPATH PHARMA, INC. (A Development Stage Company) Statements of Operations (Unaudited) From Inception For the Three Months Ended For the Six Months Ended Through June 30, June 30, June 30, REVENUES $
